DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17, 2020; March 30, 2021; August 26, 2021; and April 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (CN 201289561 Y).
Regarding claim 1, Qin discloses in Fig. 3 and related text an electronic device, comprising: 
a substrate (inherent, but not shown); 
a plurality of transversal signal lines 32, extending in a first direction (a horizontal direction in plan view), disposed on the substrate (¶ [0030] of the attached English machine translation); 
a first vertical signal line 31 (e.g., the middle one of the three shown), extending in a second direction (a vertical direction in plan view), disposed on the substrate, intersected with the transversal signal lines (¶ [0029]); 
a second vertical signal line 31 (e.g., the right one of the three shown), disposed on the substrate, intersected with the transversal signal lines, connected (indirectly physically) to one of the transversal signal lines (¶ [0029]); 
a shielding wire 36a/36b/36c, wherein an orthogonal projection of the shielding wire on the substrate is located between an orthogonal projection of the first vertical signal line on the substrate and an orthogonal projection of the second vertical signal line on the substrate (¶¶ [0034] and [0041]); and 
a plurality of pixel structures 33/35, wherein one of the pixel structures is surrounded by a corresponding one of the transversal signal lines and the second vertical signal line and comprises an active device 33, wherein a gate (the protruding portion of the gate line 32) of the active device is electrically connected to the corresponding one of the transversal signal lines, and a source (the protruding portion of the data line 31) of the active device is electrically connected to the first vertical signal line (¶ [0041]).
Regarding claim 2, Qin discloses a common electrode line 34, wherein the common electrode line is located between two of the transversal signal lines, and the shielding wire is connected to the common electrode line (Fig. 3; ¶ [0032]).
Regarding claim 4, Qin discloses the first vertical signal line and the second vertical signal line are of a same film layer (i.e., a data line film layer).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2001/0007362 A1).
Regarding claim 20, Ha discloses in Figs. 6, 7 and related text an electronic device, comprising: 
a plurality of transversal signal lines 65L (¶ [0060]); 
a first vertical signal line 61L (e.g., the left one of the two shown), intersected with the transversal signal lines (¶ [0060]); 
a second vertical signal line 61L (e.g., the right one of the two shown), intersected with the transversal signal lines, connected (indirectly physically) to one of the transversal signal lines (¶ [0060]); and 
a plurality of pixel structures 63S/63D/65G/67P, wherein one of the pixel structures is surrounded by a corresponding one of the transversal signal lines and the first vertical signal line and comprises an active device 63S/63D/65G and a pixel electrode 67P, wherein a gate 65G of the active device is electrically connected to the corresponding one of the transversal signal lines, a source 63S of the active device is electrically connected to the first vertical signal line, the pixel electrode is electrically connected to a drain 63D of the active device, and the first vertical signal line is overlapped with the pixel electrode (¶¶ [0060]-[0061] and [0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 201289561 Y) in view of Shih et al. (US 2017/0117307 A1).
Regarding claim 3, Qin discloses substantially the entire claimed invention, as applied to claim 1 above, including the shielding wire is located between adjacent two of the transversal signal lines (Fig. 3).
Qin does not expressly disclose the shielding wire and the transversal signal lines are of a same film layer.
Shih teaches in Fig. 7 and related text the shielding wire 10 and the transversal signal lines 2 are of a same film layer (¶¶ [0054] and [0060]).
Qin and Shih are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Qin with the specified features of Shih because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin’s device to form the shielding wire and the transversal signal lines of a same film layer, as taught by Shih, in order to simplify a manufacturing process of the electronic device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 201289561 Y) in view of Lee et al. (KR 20150000027 A).
Regarding claim 5, Qin discloses substantially the entire claimed invention, as applied to claim 1 above, including a third vertical signal line 31 (e.g., a left one of the three shown in Fig. 3), intersected with the transversal signal lines, wherein the first vertical signal line is located between the third vertical signal line and the shielding wire.
Qin does not disclose a fourth vertical signal line, intersected with the transversal signal lines, wherein the first vertical signal line and the third vertical signal line are located between the second vertical signal line and the fourth vertical signal line.
Lee teaches in Fig. 6 and related text a fourth vertical signal line DL1, intersected with the transversal signal lines Vcom1/G1, wherein the first vertical signal line DL3 and the third vertical signal line DL2 are located between the second vertical signal line DL4 and the fourth vertical signal line (¶ [0036] of the attached English machine translation).
Qin and Lee are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Qin with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin’s device to form a fourth vertical signal line, intersected with the transversal signal lines, wherein the first vertical signal line and the third vertical signal line are located between the second vertical signal line and the fourth vertical signal line, as taught by Lee, in order to implement a narrow bezel that minimizes the bezel area by optimizing the arrangement of wiring in consideration of the RC delay, etc. (Lee: lines 174-175 of the attached English machine translation).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 201289561 Y) in view of Kajita (US 2020/0278584 A1).
Regarding claim 18, Qin discloses substantially the entire claimed invention, as applied to claim 1 above, including the second vertical signal line is located between adjacent two of the pixel structures (Fig. 3)
Qin does not expressly disclose one of the adjacent two of the pixel structures is a red pixel structure and the other is a blue pixel structure.
Kajita teaches in Fig. 2 and related text one of the adjacent two of the pixel structures is a red pixel structure PXR and the other is a blue pixel structure PXB (¶ [0043]).
Qin and Kajita are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Qin with the specified features of Kajita because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin’s device to form one of the adjacent two of the pixel structures to be a red pixel structure and the other to be a blue pixel structure, as taught by Kajita, in order to realize a color display.
Allowable Subject Matter
Claims 6-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitations “the first vertical signal line comprises a transversal shift section, the third vertical signal line comprises another transversal shift section, and the transversal shift section of the first vertical signal line is located between the another transversal shift section of the third vertical signal line and the shielding wire,” as recited in claim 6, “the first vertical signal line comprises a transversal shift section” and “the pixel electrode is overlapped with the transversal shift section and the shielding wire,” as recited in claim 14, and “a first common electrode line and a second common electrode line, located between two adjacent transversal signal lines, the shielding wire comprises a first section extending from the first common electrode line toward the second common electrode line and a second section extending from the second common electrode line toward the first common electrode line, and the first section is separated from the second section,” as recited in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN102289114A is cited for teaching a liquid crystal display device with a pixel array with a high opening in the first substrate, aiming at the problem that the design of the common electrode line cannot meet the requirement of high aperture ratio in the existing liquid crystal display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811